Order entered October 27, 2014




                                                                   In The
                                               Court of Appeals
                                        Fifth District of Texas at Dallas
                                                         No. 05-14-01365-CR

                                  TERRANCE GERMAINE WILKINS, Appellant

                                                                       V.

                                             THE STATE OF TEXAS, Appellee

                                 On Appeal from the Criminal District Court No. 6
                                              Dallas County, Texas
                                      Trial Court Cause No. F10-62224-X

                                                                 ORDER
            Appellant was convicted of capital murder and sentenced to life imprisonment on

December 5, 2011. Appellant filed a notice of appeal on December 5, 20111 and a motion for

new trial on December 28, 2011. The trial court certified appellant had the right to appeal. The

trial court granted appellant’s motion for new trial on January 25, 2012, and the State appealed.

This Court vacated the trial court’s order granting the new trial and reinstated the judgment of

conviction. State v. Wilkins, No. 05-12-00154-CR (Tex. App.––Dallas Feb. 4, 2014, pet. ref’d)

(mem. op., not designated for publication). This Court’s mandate issued on June 13, 2014.




1
    Appellant’s December 5, 2011 notice of appeal was not docketed as an appeal in this Court.
Appellant filed a second notice of appeal on February 11, 2014, which was forwarded to this

Court on October 23, 2014.

        Accordingly, we DIRECT the Clerk to transfer the clerk’s and reporter’s records,

including all exhibits, from the appeal in cause no. 05-12-00154-CR into the above appeal.

        We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, a supplemental clerk’s record containing appellant’s February 11, 2014 notice

of appeal, as well as all other documents filed in the case from February 4, 2014 until the date of

this order.

        Appellant’s brief is due within FORTY-FIVE DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk, and to counsel for all parties.

                                                     /s/    LANA MYERS
                                                            JUSTICE